DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species (c) of antigen recognition domain which comprises SEQ ID NO:7-9, is in the reply filed on 8/30/22 is acknowledged.  The traversal is on the ground(s) that as the unity of invention standard is applied, if there is no prior art cited to show the groups/species do not share a special technical feature that defines the contribution which each claimed invention, considered as a whole, make over the prior art, then there is unity.  Therefore, restriction of species election requirements cannot be maintained (p. 3, middle, through top of p. 4). Additionally, in MPEP § 1850(XIII), Example 39 in section 10.59 of the ISPEG for biotechnology unity of invention, shows that claims directed to a protein sequence and claims directed to a nucleotide sequence encoding the same protein sequence share a special technical feature. Because there is no prior art teaching the protein of instant Group I and nucleotide sequence of instant Group II, they share a special technical feature (p. 4, top).  Further, Markush consideration is not applicable here since the alternatives are not in a single claim (p. 4, middle). This is not found persuasive because for the species, consideration of whether they relate to one or more species does not necessarily rest on whether a special technical feature makes a contribution over the prior art.  In this instant, the species are considered chemical compounds with different antigen-recognition regions, but the portion responsible for the activity of binding a specific epitope and pharmacological properties are not the same for the different species. Therefore, they lack the same or corresponding special technical feature. Restriction of species is maintained until the time which there is allowance of a generic claim, at which time additional species will be considered which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  As to the argument relying on Example 39 in section 10.59 of the ISPEG July 1, 2022  (https://www.wipo.int/pct/en/texts/ispe/10_44_59D.html#_10_51), the example is entitled “DNA Encoding Receptors with Partial Structural Identity and Asserted Common Property” and deals with multiple polynucleotides encoding different proteins that all comprise the same 15 amino acid long sequence.  Because the protein sequence was known in the prior art, it does not serve as a special technical feature and there is no unity of invention for the multiple polynucleotides. This does not relate to the point Applicant was making about amino acid and encoding polynucleotides.  There was no example of claims drawn to a polypeptide and claims to a polynucleotide, which it is maintained for the reasons of record represent two groups. There is more than one way to show the lack of unity of invention, including by showing the chemical compounds are not regarded as being similar in nature.  For the reasons set forth in the last paragraph of p. 3 of the previous Office action, it is maintained that this is the situation for Groups I and II of the application. It is agreed that “Markush practice” per se is directed to alternatives in a single claim; however, a protein and nucleic acid are different products with different structures and functions, and the process of use of Group I specifically uses the product of Group I and not that of Group II. On the other hand, the vector and host cell specifically comprise the product of Group II and not Group I.  For at least the reasons provided in 37 CFR 1.475(b), the two groups are not so linked to form a single general inventive concept under PCT 13.1.
The requirement is still deemed proper and is therefore made FINAL.


Specification
The disclosure is objected to because of the following informalities: In [0011], line 3, “anegative” should be two words; and in [0106], line 2, “gammaregroviral” should be “gammaretroviral”.  Appropriate correction is required.


Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  claim 1 has no hyphen between “T cell” and claim 6 does. It is preferable that terms are set forth consistently throughout the all the claims.  Appropriate correction is required.

Drawings
The drawings are objected to because in Fig. 9C, the graph shows closed squares and the legend closed triangles (see also description [0025]). It appears the squares should be triangles. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-52 of copending Application No. 16/622,881 in view of Carpenter et al., Clin. Canc. Res. 19(8):2048, 2013, cited in the IDS filed 12/27/2019.
Both applications claim a chimeric antigen receptor (CAR) comprising a BCMA-binding antigen recognition domain comprising the amino acid sequences of instant SEQ ID NO:7-9, which are identical to SEQ ID NO:3, 7 and 11 of the copending application (see instant claim 1 and copending claim 46).  Both applications claim a method of treating a cancer, e.g., multiple myeloma, by administration of the antibody (‘881) or CAR-comprising antibody (instant). The copending application does not provide further claim limitations of the CAR.
Carpenter et al. teach treatment of multiple myeloma by administration of a BCMA-targeting CAR comprising a single chain variable fragment (scFv) that binds human BCMA preceded by the CD8α signal sequence and followed in order by the human CD8α transmembrane domain, the cytoplasmic domain of CD28 and CD3ζ (fourth paragraph of “Materials and Methods”).
It would have been obvious to use the CAR of Carpenter, substituting the antibody of the applications to produce a CAR with the claimed BCMA antigen recognition domain, a transmembrane domain and a T cell activation domain as taught by the prior art, which provided a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer expressing BCMA in a mammal comprising administering the CAR of claim 1 to the mammal in an effective amount to treat the mammal, does not reasonably provide enablement for prevention of cancer in said mammal or wherein the cancer does not express BCMA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The instant method is drawn to treating or preventing cancer.  However, in order to be able to prevent cancer, one must first be able to anticipate its onset and second be able to maintain administration throughout the duration of susceptibility so it does not occur.  The term “preventing” generally carries the meaning of keeping something from happening.  There is no guidance for, direction about or working example of anticipating cancer, nor how to maintain treatment for the necessary duration to prevent the eventual onset of the disease or disorder. While the specification in [0097] says that ““[P]revention” can encompass delaying the onset of a disease, e.g., cancer, or symptoms or conditions thereof.”, this is not a limiting definition and as noted above, the specification does not provide guidance or direction or working examples for this.  
Additionally, even though one skilled in the art would expect that the administration of the claimed CAR could be used for the treatment of cancer which is multiple myeloma or Hodgkin’s lymphoma, both of which express BCMA (e.g., Ali et al., Blood, 128(13):1688-1700, 2016, and Chiu et al., Blood 109(2):729-739, 2007, both cited in the IDS filed 12/27/19), this is not the case for cancer which does not express BCMA.  This is emphasized by the experimental results in the instant Examples, which show that the BCMA-binding CAR of the claims is not effective to lyse cells to induce cytokine release in the presence of cells that do not express BCMA (see especially Example 4 and Tables 1-3, and Example 5). 
For the reasons discussed above which include the breadth of the claims as they relate to the type of cancer, the support in the prior art and specification of the limitation of activity to BCMA-expressing cells, the lack of guidance, direction or working examples of prevention of a cancer and of treatment of a cancer that does not express BCMA, and the complexity of cancers in general, it would require undue experimentation to practice the invention commensurate in scope with the claims.


	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0147564 A1 (the pregrant publication of Application No. 16/622,881 relied upon in the nonstatutory double patenting rejection above).
US 2021/0147564 discloses a chimeric antigen receptor (CAR) comprising a BCMA-binding antigen recognition domain comprising the amino acid sequences of SEQ ID NO:3, 7 and 11 (claims 12(iv) and 20), and the heavy chain variable region of SEQ ID NO:15 ([0032]).  It is disclosed ([0004]) that CAR T cells targeting BCMA have been used in a clinical trial and led to remission of multiple myeloma in human patients. Both applications claim a method of treating a cancer, e.g., multiple myeloma. Further it is disclosed that CARs using single-domain antibodies for targeting CAR Ts are known in the prior art ([0010]).  Figure 5 shows the structure of a CAR, wherein there is an intracellular and transmembrane domain in addition to the human VH (see also [0096]). The antigen recognition domain does not have a linker peptide and there is no antibody light chain variable region.

The applied reference has a common Applicant and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 17-19 is/are rejected under 35 U.S.C. 103 as being obvious over US 2021/0147564 A1 (the pregrant publication of Application No. 16/622,881 relied upon in the nonstatutory double patenting rejection above), as applied to claims 1 and 3-5 above, and further in view of Carpenter et al. (Clin. Canc. Res. 19(8):2048, 2013, cited in the IDS filed 12/27/2019) and US 2020/0078399 A1.
The applied primary reference has a common Applicant and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

US 2021/0147564 discloses a chimeric antigen receptor (CAR) comprising a BCMA-binding antigen recognition domain comprising the amino acid sequences of SEQ ID NO:3, 7 and 11 (claims 12(iv) and 20).  It is disclosed ([0004]) that CAR T cells targeting BCMA have been used in a clinical trial and led to remission of multiple myeloma in human patients. Both applications claim a method of treating a cancer, e.g., multiple myeloma. Further it is disclosed that CARs using single-domain antibodies for targeting CAR Ts are known in the prior art ([0010]).  Figure 5 shows the structure of a CAR, wherein there is an intracellular and transmembrane domain in addition to the human VH (see also [0096]).  US 2021/0147564 does not disclose any particular T-cell activation signaling domain as part of the CAR. 
Carpenter et al. teach treatment of multiple myeloma by administration of a BCMA-targeting CAR comprising a single chain variable fragment (scFv) that binds human BCMA preceded by the CD8α signal sequence and followed in order by the human CD8α transmembrane domain, the cytoplasmic domain of CD28 and CD3ζ (fourth paragraph of “Materials and Methods”).
US 2020/0078399 A1 discloses CARs with single domain anti-BCMA binding domains and a method of treating cancer therewith (([0011]).  Particular intracellular signaling domains for the CAR are taught, including CD3-zeta and CD28 ([0265]).  The CAR was shown to lyse tumor cells expressing BCMA (Fig. 4A).  It is concluded (end of [0521]), “The BCMA CARs tested having different antigen binding modalities had potent antitumor activity against BCMA positive cells.”
It would have been obvious to use the CAR of Carpenter, substituting the antibody of US 2021/0147564 to produce a BCMA-binding CAR with a BCMA antigen recognition domain, a transmembrane domain and a T cell activation domain. It would have been obvious where the domains of the CAR were human to minimize the chance of an undesirable immune response during treatment. Because US 2020/0078399 showed the VH-only BCMA-binding CAR was able to lyse tumor cells, there would have been a reasonable expectation of successful treatment of BCMA-expressing cancers with a CAR as described by US 2020/0078399 or Carter et al., with the antigen recognition domain substituted with that taught by 2021/0147564. SEQ ID NO:3, 7 and 11 of US 2021/0147564 are identical to instant SEQ ID NO:7-9, respectively, and the SEQ ID NO:15 of both are identical to each other.  

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sadelain et al. (Cancer Discov. 3(4):388-398, Apr. 2013) discusses the basic principles of CAR design.  This is a reference that provides background on CARs, including the various T-cell signaling domains that have been used, e.g., CD28 and FcRgamma poteins (Table 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 17, 2022